Citation Nr: 1629854	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  05-32 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from August 17, 2010. 
 
2.  Entitlement to a rating in excess of 10 percent for diabetes mellitus. 
 
3.  Entitlement to a rating in excess of 10 percent for tinnitus. 
 
4.  Entitlement to a rating in excess of 10 percent for coronary artery disease (CAD). 
 
5.  Entitlement to a compensable rating prior to February 2, 2016, and a rating in excess of 10 percent thereafter, for bilateral hearing loss. 
 
6.  Entitlement to an effective date earlier than June 17, 2012, for service connection for CAD. 
 
7.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty from September 1965 to January 1968, including service in the Republic of Vietnam. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2004, May 2013, and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio and Jackson, Mississippi.

With respect to the PTSD rating claim, a summary of the procedural history is necessary.  As an initial matter, in his September 2005 substantive appeal, the Veteran requested to testify during a hearing before a Veterans Law Judge.  Then, in March 2006, he requested to testify during a personal hearing at the RO that was conducted by a Decision Review Officer (DRO) in July 2010.  In August 2010, the agency of original jurisdiction (AOJ) advised the Veteran by telephone that the tape on which his hearing was recorded was accidently destroyed, although notes of the hearing were of record, and that he could request another hearing.  The Veteran stated he did not want another hearing and asked that his claim be adjudicated.  A September 2010 record indicates that AOJ personnel contacted the Veteran again by telephone to clarify whether he still wished to testify during a Board hearing.  He stated that he did not and again requested that his case be forwarded to the Board.  

The Board finds that all due process requirements were met regarding the Veteran's hearing request, particularly in light of the fact that the Board issued several decisions since the July 2010 DRO hearing, and the Veteran initiated multiple appeals to the Court, but never complained of any due process concerns regarding the hearing, or lack thereof.  

When service connection was granted for the Veteran's PTSD, the disability was rated as 30 percent disabling.  The Veteran appealed the initial rating.  Thereafter, in a June 2010 rating decision, the AOJ increased the rating for PTSD to 50 percent, effective March 8, 2007, with the exception of a temporary total rating from May 22, 2007 through June 30, 2007.  

In a March 2011 decision, the Board, in pertinent part, awarded an initial 50 percent rating for the Veteran's service-connected PTSD prior to March 8, 2007 and denied a rating higher than 50 percent for the entire appeal period.  The Veteran appealed the Board's March 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Order, the Court vacated that part of the Board's March 2011 decision that denied an initial rating in excess of 50 percent for PTSD for the entire appeal period, and remanded the case to the Board for further proceedings consistent with a September 2011 Joint Motion for Partial Remand (JMR). 

In an April 2012 decision, the Board again denied entitlement an initial rating in excess of 50 percent for PTSD.  The Veteran once again appealed the Board's April 2012 decision to the Court.  In an April 2013 Order, the Court vacated the Board's April 2012 decision and remanded the case to the Board for further proceedings  consistent with an April 2013 JMR. 

In September 2013, the Board again addressed the issue regarding the initial rating of the Veteran's PTSD.  At that time, the Board denied an initial rating in excess of 50 percent prior to December 18, 2008, but granted a 70 percent rating from that date through August 16, 2010.  The Board also remanded the matter of a rating in excess of 70 percent from August 17, 2010.  The Veteran appealed the Board's decision and the Court granted a March 2014 JMR and remanded the case to the Board. 

In a September 2014 decision, the Board again denied a rating in excess of 50 percent prior to December 18, 2008, and denied a rating in excess of 70 percent from December 18, 2008, through August 16, 2010.  The Board once again remanded the issue of an increased rating from August 17, 2010.  The Veteran appealed to the Court for the fourth time, and the case was again remanded by the Court in a June 2015 order that granted the May 2015 JMR.  

In June 2015, the AOJ addressed the remanded portion of the September 2014 decision regarding a rating in excess of 70 percent from August 17, 2010 and continued the 70 percent disability rating.  The Veteran provided a notice of disagreement with the same.  

In a November 2015 decision, the Board again denied ratings in excess of 50 percent prior to December 18, 2008, and in excess of 70 percent from December 18, 2008 through August 16, 2010.  The Board also remanded the issue regarding a higher rating for PTSD from August 17, 2010 for issuance of a statement of the case (SOC).  

Also in November 2015, the Board remanded the remaining issues on appeal for issuance of SOCs.  The Veteran filed substantive appeals with respect to all of these issues in March 2016. 
 
The issue of entitlement to a higher initial rating for CAD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The AOJ will notify the appellant if additional action is required on his part. 


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, coronary artery disease (CAD) was evidenced in a March 29, 2004 treatment record.

2.  From August 17, 2010, the Veteran's PTSD was manifested by the following: strained family relationships; difficulty sleeping; suicidal ideation without plan or intent; near-continuous depression affecting the ability to function independently, appropriately and effectively; intermittent neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships resulting in occupational and social impairment with deficiencies in most areas.

3.  For the entire period on appeal, the Veteran's service-connected diabetes mellitus, type II, has, at most, required him to maintain a specialized diet to control his blood sugar levels, but without use of insulin or any oral agent; no complication of diabetes mellitus is otherwise identified.

4.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

5.  Prior to February 2, 2016, the Veteran's bilateral hearing loss disability is manifested by Level II hearing in the right ear and Level IV hearing in the left ear.

6.  From February 2, 2016, the Veteran's bilateral hearing loss disability is manifested by Level IV hearing in the right ear and Level III hearing in the left ear.

7.  The Veteran's service-connected disabilities meet the percentage requirements for the award of a TDIU, and the collective evidence suggests that his service-connected disabilities preclude him from obtaining and retaining substantially gainful employment consistent with his education and vocational experience since November 25, 2003, the date of receipt of his claim for PTSD, of which he contends the claim for TDIU is part and parcel.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 29, 2004, but not earlier, for the grant of service connection for CAD have been met. 38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.114, 3.400, 3.816 (2015).

2.  The criteria for a rating in excess of 70 percent from August 17, 2010, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Code 9411 (2015).

3.  The criteria for the assignment of a rating in excess of 10 percent for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2015).

4.  The claim of entitlement to a higher disability rating for tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.25, 4.87, Diagnostic Code 6260 (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

5.  The criteria for a compensable rating prior to February 2, 2016, and a rating in excess of 10 percent thereafter, for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 (2015).

6.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met from November 25, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

I.  Earlier effective date

The Veteran asserts that the effective date for the grant of service connection for coronary artery disease should be prior to June 17, 2012, because he is a Nehmer class member and had CAD prior to June 17, 2012.  

Generally, the effective date of an original claim filed more than one year after service separation, as is the case here, is the date of receipt the claim, or the date of entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2015).  

Additionally, when VA or an adjudicate body passes a liberalizing law and compensation is granted, a Veteran may receive a retroactive effective date prior to the date he would be entitled to under the above rules.  See 38 C.F.R. § 3.114.  Diseases associated with herbicide exposure are subject to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), Nehmer v. United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Admin., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

A Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  A "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in § 3.309(e).  38 C.F.R. § 3.816(b)(2).  Ischemic heart disease (which includes CAD) was added to the list of presumptive disabilities effective August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010). 

The Veteran's DD Form 214 confirms service in Vietnam and the evidence confirms that he has a covered disease, namely CAD.  Thus, he is considered a Nehmer class member.  Therefore, the assignment of the effective date turns on when the claim was received by the AOJ.  

The effective dates for compensation pursuant to Nehmer are set forth at 38 C.F.R. § 3.816(c).  If a qualifying veteran is entitled to a disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date a prior claim was originally received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2).  If there was no prior claim, then the effective date of the award shall be determined in accordance with the general effective date regulations.  38 C.F.R. § 3.816(c)(4).  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.    

The Veteran's attorney asserts that the date of the receipt is November 25, 2003 even though the claim filed on that date was appeared to be for a separate disability.  The attorney cites VA policy that when VA has medical evidence of a diagnosis of a now-covered condition, at the time of a prior decision on any compensation claim (emphasis added), the condition is considered to have been part of the previous claim.  Training Letter 10-04 (rescinded due to its incorporation into M21-1 as part of the "Live Manual" rewrite project).  In this case, VA received a claim from the Veteran on November 25, 2003 and in the development of that claim, evidence was obtained which revealed a diagnosis of CAD.  Specifically, private treatment records submitted in support of the November 2003 claim noted complaints of chest pain in March 2004 as well as VA treatment records indicating heart treatment in August 2004 and a stress test in November 2004.  VA cardiac stress test results dated November 9, 2004 noted an ejection fraction of 46 percent that was considered to be borderline low.  The assessment was CAD.  

Further, the November 2005 VA psychiatric examiner noted that available records indicated that the Veteran had a current diagnosis of CAD. VA made decisions on the November 2003 claim (for issues other than CAD) in May 2004, August 2004, and September 2004.  The Veteran's attorney argues that if CAD had been a covered condition at the time, VA would have been required to issue a decision with respect to service connection for CAD given the evidence of record.  In this case, the Board observes that the VA treatment records which specifically noted a diagnosis of CAD were received by the AOJ in October 2005, after the decisions regarding the November 2003 claims.  However, such does not defeat the Veteran's argument as the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Resolving all doubt in favor of the Veteran, the Board has reviewed the evidence and determines that the criteria for an effective date of March 29, 2004, but not earlier, for the grant of service connection for CAD have been met.  See 38 C.F.R. §§ 3.114, 3.400, 3.816.

In this regard, the Board resolves all doubt in the Veteran's favor, and agrees that because VA was in constructive possession of medical evidence of CAD in conjunction with a claim for benefits, the date of the CAD claim should be considered November 25, 2003.  Further, CAD was added to the list of herbicide-related diseases after the Veteran's November 2003 claim and VA issued a decision on the November 2003 claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for CAD.  Therefore, the effective date should be the later of the date of the claim or the date the disability arose.  See 38 C.F.R. § 3.816(c).  

As noted by the Veteran's attorney, the evidence indicates that, on March 29, 2004, the Veteran complained of chest tightness during hypertensive episodes.  See private medical records from B.V.M.A.  VA outpatient treatment records show a diagnosis of CAD on August 26, 2004.  The AOJ later noted in a January 2010 rating decision that VA treatment records noted a diagnosis of CAD by nuclear test in 2004.  As noted above, a VA cardiac stress test in November 2004 resulted in an assessment of CAD.      

Resolving all doubt in favor of the Veteran, the Board finds that the March 29, 2004 complaints of chest pain are the first indication of CAD.  In this regard, the March 29, 2004 treatment record noted that if the Veteran's chest pain symptoms returned, he would undergo a stress test.  The evidence shows that a few months later, he was assessed with CAD, which was also noted following a stress test.  As the evidence prior to March 29, 2004 is against a finding of CAD, March 29, 2004, but not earlier, is the appropriate date for service connection.  See 38 C.F.R. § 3.816(c).

II.  Increased Ratings - PTSD, Diabetes Mellitus, Hearing Loss, Tinnitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases such as this, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

		a.  PTSD rating from August 17, 2010

As discussed in the Introduction above, in November 2015, the Board issued a decision with respect to the appropriate rating for the period prior to August 17, 2010.  Thus, the only remaining issue with respect to the PTSD rating, is the appropriate rating from August 17, 2010.  The Veteran's PTSD has been rated 70 percent disabling since August 17, 2010.  For the reasons explained below, the Board finds that the 70 percent disability rating should be continued from August 17, 2010.  

The General Rating Formula for Mental Disorders is found at 38 C.F.R. § 4.130.  The formula provides for ratings ranging from noncompensable to 100 percent disabling.  Relevant to the present claim, the formula provides ratings as follows. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such items as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.   

A 100 percent disability evaluation requires total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 32).  

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."  Id.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug, 4, 2014))].

Although VA may compensate a Veteran only for service-connected disability, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, the Veteran has been diagnosed with PTSD with depression as well as major depressive disorder, anxiety disorder not otherwise specified, and insomnia.  See e.g. October 2009 VA treatment record.  Notably, VA examiners and the June 2013 private psychologist have not been able to distinguish symptoms solely associated with PTSD.  Therefore, the Board has attributed all of the Veteran's psychiatric symptoms to his service-connected disability.

Having applied the relevant regulations to the facts of this case, the Board finds that the severity and frequency of the Veteran's symptoms more nearly approximates the 70 percent disability rating for deficiencies in most areas.  In this regard, for the reasons explained below, the Board finds that the August 2010 VA examination report, June 2013 private vocational assessment, and May 2014 private psychologist's report, all support the currently-assigned 70 percent disability rating, but not a 100 percent disability rating.  Further, the Board finds the August 2010 VA examination report, as well as the private evaluations dated in June 2013 and May 2014, to be adequate reports upon which to base a decision as the examiners conducted thorough interviews with the Veteran and reviewed the Veteran's claims file and medical records.  His PTSD symptoms have not been shown to have worsened since the most recent private examination in May 2014.  Thus, there is no reason to remand the issue for another examination.   

During the August 2010 VA examination the Veteran reported continued problems with sleep, feeling chronically depressed, suicidal ideation without plan or intent, feeling irritable and being easily angered.  He also reported that he becomes grouchy over anything and becomes anxious or nervous if he has to be around crowds.  He reported that he continued to be hypervigilant and avoids being around certain people or watching certain things on television.  He also reported that he did not have any friends.  He also reported that he stopped doing activities that he used to enjoy such as fishing and shooting guns.  He reported that he maintained contact with his three adult children.  He also reported that he had lived with a girlfriend for the past few years.  He reported significant attention and concentration problems.  He described a loss of interest in almost all activities and reported a loss of sense of pleasure in activity.  He described himself as being numb and detached.  

On objective examination, the August 2010 VA examiner noted that the Veteran was alert and attentive and tracked conversation adequately.  The examiner also noted that the Veteran was oriented to person, place, time and situation.  The examiner noted that psychomotor activity was within normal limits.  The examiner also noted that speech functions were appropriate for rate, volume, prosody, and fluency with no evidence of paraphasic errors.  The examiner described the Veteran's mood as depressed and irritable.  His affect was described as depressed.  The examiner found the Veteran's memory functions to be grossly intact with respect to immediate and remote recall of events and factual information.  The examiner noted that the Veteran described moderate concentration problems as the Veteran described having to use cues or reminders to remember appointments and mediations.  The examiner noted that the Veteran's thought processes were goal-directed and that his thought content was within normal limits.  The examiner noted that there was no evidence of a perceptual disorder.  The Veteran was found to be appropriately dressed and groomed.  The examiner noted that the Veteran appeared capable of managing funds and that there was no abnormal behavior noted during the evaluation.

The August 2010 VA examiner noted that the Veteran had extremely limited social functioning and was essentially only socializing with his girlfriend.  The examiner also noted that the Veteran's symptoms occurred on a daily basis in a moderate to severe range.  The examiner noted that the Veteran's concentration was moderately impaired and that such would affect the Veteran's short term memory to some degree.  The examiner noted that the Veteran's abstract thinking and judgment were both intact.  The examiner assigned a GAF of 50-51.  

In support of the Veteran's claim, the Veteran also submitted opinions from a June 2013 private vocational consultant and the May 2014 private psychologist, that the Veteran has total occupational and social impairment due to his PTSD and that he has deficiencies in most areas.  Both of the private opinions were based upon interviews with the Veteran as well as a review of the Veteran's treatment records.  

The June 2013 vocational consultant noted the Veteran's report that he is always depressed and that his psychiatric disorders affect him on a functional level by causing him to withdraw and isolate.  The Veteran also reported that experienced significant weight loss, although it is unclear when he lost the weight.  The Board also notes that the evidence indicates that he underwent gastric bypass surgery in the 1990's.  Regardless of the timing of the weight loss, the Board observes the Veteran's report in June 2013 that he eats very little.  He described feeling guilty ever since returning from Vietnam and that he feels that he should have died alongside his friends and that he has no reason to be here.  He reported that his concentration was impaired and described having to read paragraphs over and over again without being able to comprehend what he was reading.  He reported that his mind occasionally travels to very disturbing thoughts of Vietnam when he reads and that he is unable to read instructions and understand them.  He also reported a mistrust of all people and that he only sits in restaurants if he is able to have his back against a wall.  He reported that he does not go into crowds and is uncomfortable around Asian people.  He reported that he has flashbacks and vivid memories that cause him to withdraw, remove himself from conversations and shut himself out.  He reported the used to have a woodshop that he would go to when he was having flashbacks and described staying there for 3 to 4 days at a time.  He reported that such behavior was a contributing factor to his many divorces and that he was never able to talk about his feelings.  

During the June 2013 vocational consultation, the Veteran estimated that he had 5 to 6 flashbacks per week that last several hours at a time.  He reported that during these flashbacks, he needed to withdraw himself from those around him and would not talk.  He reported that he could not get along with people long enough to sustain employment.  He reported that he could not read or comprehend anything anymore and that he refused to take orders from anyone.  He reported that he believed his condition was so severe after he left his last job that he was no longer able to engage in any form of gainful employment.  

As discussed in more detail in the TDIU section below, the June 2013 private vocational consultant found that the Veteran's PTSD with depression had a very severe and adverse impact on any potential employment options due to the limitations in concentration, isolation, comprehension and diminished productivity.  Ultimately, the private vocational consultant found that the Veteran had been unemployable since 2001.  The consultant reasoned that it was the "totality of the impairments that support this opinion, however, the PTSD and Depression present the most significant barriers to employment."  The consultant added that if one considers the functional effects of the accepted conditions "it is clear that the vocation base of the potential options is eroded so significantly that a negligible number of vocational options remain."   

The May 2014 private psychologist noted that the Veteran was able to bathe and dress himself and that the Veteran lived by himself, with a dog.  The Veteran also reported that he was able to wash dishes and clothes, as well as cook light meals.  He also reported being able to perform other light household duties.  The private psychologist noted that the Veteran possessed fair communication and social skills.  The Veteran reported that he related well with others most of the time but also reported that he gets short with people easily.  The Veteran also reported that he was isolated and reclusive and did not interact with very many people.  He reported that he only had a couple of friends and that they usually came to see him.  He reported that when he would go out to a restaurant, which was infrequent, he would sit with his back to the wall.  The private psychologist noted that the Veteran wept during the interview and had indications of paranoid ideation.  The Veteran denied suicidal ideation at the time of the May 2014 evaluation but reported that he had experienced suicidal thoughts in the past.  The private psychologist also opined that given the reports of past suicidal ideation, the Veteran could be considered at risk.  

The Board acknowledges that the AOJ granted TDIU based on the June 2013 private vocational consultant's opinion.  And, indeed, the Board has herein granted TDIU prior to June 25, 2013 based upon the June 2013 and May 2014 private opinions.  However, the June 2013 and May 2014 private opinions do not reasonably indicate that the Veteran's service-connected psychiatric disability is of the severity contemplated by the 100 percent disability rating.  

The Board acknowledges that the Veteran has reported having suicidal ideations at times.  Significantly and thankfully, however, his suicidal ideations are reported to have been without a plan or intent.  The Board acknowledges that the May 2014 private psychologist opined that given the suicidal ideation, the Veteran could be considered at risk.  The Board finds the May 2014 private psychologist's opinion to be speculative in nature given the use of the word "could"  rather than a more definitive assessment, particularly as the remaining evidence does not indicate that the Veteran has exhibited any danger toward others or that his suicidal ideations have involved a plan or intent.  For these reasons, the Board finds that the Veteran's suicidal ideations are of the frequency and severity contemplated by the 70 percent rating criteria, and that he does not meet the description of being a "persistent danger to self or others" as contemplated in the 100 percent disability rating criteria guidelines.  

The Board also acknowledges that the Veteran has demonstrated an intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  However, the Board finds that these symptoms are of the frequency and severity contemplated by the 70 percent rating criteria, not the 100 percent disability rating criteria.  

When considering the totality of his disability picture, the Board finds that although the Veteran is not able to work due to his disability, he has not been shown to have such cognitive impairment as contemplated by the 100 percent criteria.  In this regard, there was no evidence of gross impairment of thought processes or communication.  For example, the June 2013 vocational expert and the May 2014 private psychologist opined that the Veteran was still capable of maintaining his finances.  Similarly, the evidence does not show, and the Veteran has not reported, delusions or hallucinations at all.  There is no indication that he has expressed grossly inappropriate behavior.  The Veteran has not reported, and the evidence does not demonstrate, that he has been disoriented to time or place or that he has had memory loss for names of close relatives or his own name, or other significant personal details such as his former occupation.  To the contrary, he was able to submit to VA and private interviews regarding his vocational experience, during the period since August 17, 2010. 

To the extent that his service-connected psychiatric symptoms prevent him from working, the Board notes that it is herein granting a TDIU effective the date of the effective date of service connection for PTSD.  Thus, the Board has given full benefit of the doubt with respect to his contentions that his PTSD prevents him from working.  However, when considering occupational and social impairment, the Board finds that the evidence more nearly approximates the 70 percent disability rating criteria for the reasons discussed above.  

In this regard, the Board finds that based on the foregoing, the Veteran's psychiatric symptoms do not result in more severe manifestations that more nearly approximate total occupational and social impairment. 

In reaching such determination, the Board has also considered the Veteran's GAF score assigned during the period on appeal, specifically a score of 50-51 in August 2010.  However, such a score does not support a 100 percent disability rating.  As noted above, GAF scores ranging between 41 and 50 are indicative of serious symptoms, which the Board finds are contemplated by the 70 percent disability rating inasmuch as significantly worse GAF scores were possible and the VA psychiatric examiner did not indicate that the Veteran's symptoms warranted a worse score. 

In reaching the foregoing decision, the Board acknowledges the Veteran's statements and belief that he is entitled to a higher rating, and indeed the Board has herein granted a TDIU based, in part, on such statements.  But, the Board finds that a rating in excess of 70 percent for PTSD is not warranted under the applicable rating criteria at any time on appeal.  See Hart, supra.

As discussed below, the Board has also considered whether referral for extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the disability at issue, but finds that such referral is not warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008). 

In sum, a preponderance of the evidence is against the assignment of a rating in excess of 70 percent for PTSD from August 17, 2010. 

      	b. Diabetes Mellitus, Type II

In this case, the Veteran seeks a rating in excess of 10 percent for his diabetes mellitus, Type II. 

Under DC 7913, a 10 percent rating is for assignment for diabetes mellitus where it is manageable through restricted diet only.  A 20 percent evaluation is assignable where diabetes mellitus requires insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability rating will be assigned when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either a progressive loss of weight and strength or complications which would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913. 

According to Note (1), following DC 7913, compensable complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered to be part of the diabetic process under DC 7913. 

Service connection for diabetes mellitus, type II, was established by a September 2004 rating decision, at which time a 10 percent rating was assigned under DC 7913 from November 25, 2002.  The Board notes that the claim for the higher rating arose following an April 2013 VA examination that was undertaken as part of the development of the Veteran's claim for individual unemployability.  In May 2013, the AOJ determined that the 10 percent disability rating for diabetes mellitus should be continued and the Veteran appealed the decision.

The lay and medical evidence of record fails to indicate that use of insulin or an oral agent is necessary for maintenance of proper blood sugar levels, nor is any prescribed regulation of activities, any complication of diabetes, related progressive weight loss, or any episodes of ketoacidosis or hypoglycemic reactions shown during the period in question.  Rather, the record demonstrates only that, at most, the Veteran follows a diabetic diet and exercises in order to control his diabetes, and inasmuch as the next higher evaluation requires insulin or oral agent use in conjunction with a restricted diet, a 20 percent evaluation or any higher evaluation is not for assignment in this instance. 

The Veteran was afforded VA examinations in April 2013 and January 2016.  All of the examiners indicated that the Veteran's diabetes mellitus, type II, was managed only with a restricted diet, without any regulation of his activities.  The examiners noted that fewer than two monthly doctor visits were required for episodes of ketoacidosis or hypoglycemic reactions.  Although the April 2013 VA examiner indicated that the Veteran had lost weight due to diabetes mellitus, no pertinent hospital care or loss of strength was reported at any of the examinations.  As well, no complications of diabetes mellitus and no corresponding employment limitations, due to diabetes mellitus, were set forth. 

The Board has considered the Veteran's reports of an increased level of severity and while the Veteran is competent to state what comes to him through his senses, his reports are unsupported by the other evidence of record.  Thus, his reports of increased severity are found to be not credible.  On that basis and with consideration of all of the evidence of record, it must be concluded that a preponderance of the evidence is against entitlement to a schedular rating in excess of 10 percent for diabetes mellitus.  See Hart, supra; see also 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

As discussed below, the Board has also considered whether referral for extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the disability at issue, but finds that such referral is not warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008). 

In sum, a preponderance of the evidence is against the assignment of a rating in excess of 10 percent for diabetes mellitus, type II. 

      c. Tinnitus

The Veteran seeks an evaluation in excess of 10 percent for tinnitus.  The Board notes that the claim for the higher rating arose following an April 2013 VA audiological examination that was undertaken as part of the development of the Veteran's claim for individual unemployability.  In May 2013, the AOJ determined that the 10 percent disability rating for tinnitus should be continued and the Veteran appealed the decision.

Diagnostic Code 6260 provides a maximum 10 percent evaluation for tinnitus, regardless of whether tinnitus is experienced in one or both ears.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available, and there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

As discussed below, the Board has also considered whether referral for extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the disability at issue, but finds that such referral is not warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008). 

		d. Bilateral Hearing Loss

The Veteran contends that he is entitled to a compensable rating for bilateral hearing loss prior to February 2, 2016 and a rating in excess of 10 percent thereafter.  The Board notes that the claim arose following an April 2013 VA audiological examination that was undertaken as part of the development of the Veteran's claim for individual unemployability.  In May 2013, the AOJ determined that the nonconmpensable rating for bilateral hearing loss should be continued and the Veteran appealed the decision.  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule for hearing loss disability establishes 11 auditory hearing acuity levels based on average pure tone thresholds and speech discrimination.  See 38 C.F.R. § 4.85. 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a).  Each ear is to be evaluated separately.  There is also a regulatory provision at 38 C.F.R. § 4.86(b) for evaluating hearing loss where the pure tone threshold at 1000 Hertz  is 30 or less and is 70 or more at 2000 Hertz.  However, none of the audiometric results below for any time period meet this definition.

The Veteran is service-connected for bilateral hearing loss, and for the period prior to February 2, 2016, received a non-compensable rating for that disability.  During the pendency of the appeal, the AOJ increased the rating to 10 percent effective February 2, 2016.  The majority of the evidence concerning the severity of the Veteran's bilateral hearing loss comes from VA examinations provided in April 2013 and February 2016.  At each examination, the Veteran reported that he had difficulty hearing, particularly in the presence of background noise.  Additionally, he had difficulty understanding clear speech which made it difficult for him to follow directions at work. 

Audiometric testing during the April 2013 VA examination showed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
60
60
55
LEFT
20
25
65
60
65

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 80 percent in the left ear.

The examiner noted an average pure tone threshold of 54 in each ear, using the pure tone findings from 1000 Hertz to 4000 Hertz.  Applying the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is Level II for the right ear and Level IV for the left ear.  38 C.F.R. § 4.85.

Entering the category designation of Level II for the right ear and Level IV for the left ear results in a zero percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII. 

Audiometric testing during the February 2016 VA examination showed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
65
65
65
LEFT
25
40
65
70
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 88 percent in the left ear.

The examiner noted an average pure tone threshold of 63 in the right ear and 61 in the left ear, using the pure tone findings from 1000 Hertz to 4000 Hertz.  Applying the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is Level IV for the right ear and Level III for the left ear.  38 C.F.R. § 4.85, Table VI.

Entering the category designation of Level IV for the right ear and Level III for the left ear results in a 10 percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

Review of the Veteran's medical records shows no evidence indicating that his bilateral hearing is worse, at any time, than as reported on the VA examinations.

The Board acknowledges that the Veteran believes he should receive higher ratings since he has irreversible hearing impairment.  However, the Veteran is reminded that disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  As the Veteran's audiometric tests result in a non-compensable rating prior to February 2, 2016, and a 10 percent rating thereafter, when applied to the rating schedule, the weight of the evidence is against higher ratings for the Veteran's bilateral hearing loss disability.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  

		e. Other Considerations 

With respect to the increased rating claims for hearing loss and tinnitus, the Board notes that in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.

Here, the April 2013 and February 2016 VA examiners addressed the functional effects of the Veteran's audiological disabilities.  In this regard, the April 2013 VA examiner noted the Veteran's reported that his hearing loss affects his ability to follow directions as he does not have clear speech reception and his tinnitus is very annoying at times.  The February 2016 VA examiner noted the Veteran's report that his hearing loss and tinnitus had no effect on his daily activities.  

Based on these reported descriptions, or lack thereof, of the functional effects of the Veteran's hearing loss and tinnitus, the Board finds that the Veteran's statements and the VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

With respect to the PTSD claim, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Further, as discussed below, the Board is herein granting TDIU for the entire relevant period, due in part to the effects of his psychiatric disorder on his concentration, social comfort, and ability to deal with conflict.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

With respect to the diabetes mellitus rating, the Board finds that the Veteran's service-connected diabetes mellitus is fully accounted for under DC 7913 based on the medical and lay evidence of its severity.  That evidence denotes dietary restrictions, at most, without any other significant limitations or pertinent symptoms.  The primary manifestations and symptoms are addressed completely by the provisions of DC 7913.  Moreover, the rating assigned under that framework is commensurate with the level of disablement shown as to the disorder.  There is otherwise no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria.  Accordingly, the question of extraschedular consideration for diabetes mellitus need not proceed further, as there exists no basis for the assignment of extraschedular ratings with respect to any point during the period under consideration herein.  

Regarding the audiological ratings, as discussed above, the Board finds that the Veteran's service-connected bilateral hearing loss and tinnitus disabilities are fully accounted for under DCs 6100 and 6260, respectively, based on the medical and lay evidence of their severity.  That evidence denotes difficulty hearing and understanding speech as well as being annoyed by tinnitus.  The primary manifestations and symptoms are addressed completely by the provisions of the respective diagnostic codes.  Moreover, the ratings assigned under those codes are commensurate with the level of disablement shown as to the disorders.  There is otherwise no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria.  Accordingly, the question of extraschedular consideration for the audiological disabilities need not proceed further, as there exists no basis for the assignment of extraschedular ratings with respect to any point during the period under consideration herein.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.
 
In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to higher ratings for PTSD, diabetes mellitus, type II, tinnitus, and hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  TDIU

In this case, the AOJ granted a TDIU effective June 25, 2013.  The Veteran asserts that he is entitled to a TDIU as early as November 25, 2003, when the AOJ received his statements contending that he was unemployable due to his PTSD and Hepatitis C disabilities.  Further, as his PTSD and Hepatitis C disorders both arose as a result picking up body parts during service, the Veteran's attorney notes that the disability ratings should be combined to produce a single disability rating of 60 percent, in order to meet schedular rating requirements under 38 C.F.R. 4.16(a)(2), for TDIU.  The Board agrees. 

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Additionally, disabilities resulting from a common etiology will be considered as one disability for the purposes of having one 60 percent disability or one 40 percent disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In Roberson v. Shinseki, 251 F.3d 1378, 1384 (Fed. Cir. 2001) ("Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability . . . VA must consider TDIU."). TDIU is a potential part of every increased-rating claim, and is "implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating." Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet.App. 447, 453 (2009); see 38 C.F.R. § 4.16(a) (explaining that TDIU may be assigned when a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities").

In this case, the Board resolves doubt and finds that Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for an award of a schedular TDIU as of November 25, 2003, the date that he was granted service connection for PTSD.  In this regard, the combined rating of PTSD and Hepatitis C, both of which originated from the same incurrence in service, is 60 percent.  As the Veteran contends that his unemployability is part and parcel of the initial rating for PTSD, the date of receipt of the claim for PTSD is also effectively, the date of receipt of the claim for TDIU despite the fact that he later filed a formal claim for TDIU in 2009.  Thus, the remaining question is whether the Veteran's service-connected disabilities, in fact, rendered him unemployable prior to June 25, 2013 (the period at issue here).  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted beginning on November 25, 2003, the date of receipt of his claim.

Initially, the Board observes that the Veteran has not been employed at any time pertinent to this appeal.  On his December 2009 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), he indicated that he had last been employed in 2001 and worked in maintenance.  During an April 2011 VA examination regarding employability, the Veteran reported that he had last worked in the field of machine repair.  He also reported that he knew how to use a computer and telephone.  He also reported that he was able to sit all day, drive for two hours, and lift five pounds.  

With respect to the Veteran's level of education, the Board notes that he has the equivalent of a high school education (GED).  He has reported that he has never taken any college classes or engaged in any vocational training.  He reported that he has no licenses, certification, training or permits other than those required for a firearm.  The Veteran reported that since leaving service, he has not sought additional education.  He also reported that he worked as a truck driver for 12 years but left that job to work in a factory, where he worked for 18 years, prior to 2001.  See June 2013 private vocational assessment.  

The June 2013 private vocational assessment was rendered following an interview with the Veteran and review of all of the treatment records.  Based upon the interview and review of the records, the private vocational consultant determined that the Veteran has not been able to work since 2001, due to his PTSD.  The examiner noted that it is the totality of the impairments (citing service-connected tinnitus, hearing loss, hepatitic C, and PTSD with depression) that support the opinion, however, the PTSD and depression present the most significant barriers to employment.  The vocational consultant found that if one considers the functional effects of the accepted conditions it is clear that the vocational base of potential options is eroded so significantly that a negligible number of vocational options remain.  The consultant explained that "[o]ne's ability to remain employed is also dependent upon the ability to maintain adequate concentration, persistence and pace for the task at hand."  The consultant found that in light of the Veteran's impaired concentration issues, it must be assumed that the Veteran's production and precision tolerances would be adversely impacted in those areas.  Indeed, the AOJ granted TDIU based on the private psychologist's opinion, effective from the date of the opinion.  The AOJ, however, did not address the retroactive opinion regarding the Veteran's ability to work prior to June 2013, specifically that the Veteran has been unemployable since 2001.   

Further in support of the claim for TDIU, the Veteran submitted a private psychological evaluation dated in May 2014 in which the private psychologist also opined that the Veteran has been unemployable, due to his PTSD, since 2001.  The private psychologist cited the June 2013 consultant's opinion for support.   

The Board acknowledges that VA examiners have returned opinions regarding the effects of specific disabilities on employability and have found that service-connected tinnitus, hearing loss, diabetes mellitus, and CAD do not individually prevent the Veteran from obtaining or maintaining substantially gainful employment, specifically sedentary employment.  

With respect to the Veteran's ability to maintain substantially gainful sedentary employment, the record does not indicate that the Veteran has any training or skills for sedentary employment.  Again, even if he was physically able to perform a sedentary job, the Board resolves doubt and finds that the evidence supports a finding that his PTSD prevents him from the same because of the effect on his concentration and ability to follow instructions.  

The Board also notes that the August 2010 VA psychiatric examiner opined that the Veteran's concentration issues may create moderate impairment in a work place or make it more difficult for him, but did not go so far as to say that the Veteran's psychiatric disorders prevent the Veteran from working.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD prevents him from obtaining and maintaining substantially gainful employment since he last worked in 2001.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also, 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Considering the totality of the evidence and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU are met since November 25, 2003, the date of receipt of the Veteran's claim.


ORDER

An effective date of March 29, 2004, but not earlier, for the grant of service connection for CAD is granted.

A rating in excess of 70 percent from August 17, 2010, for PTSD, is denied. 

A rating in excess of 10 percent for diabetes mellitus, type II, is denied. 

A rating in excess of 10 percent for tinnitus is denied.

A compensable rating prior to February 2, 2016, and a rating in excess of 10 percent thereafter, for bilateral hearing loss, is denied.

TDIU effective November 25, 2003, is granted subject to the laws and regulations governing payment of monetary benefits.


REMAND

As the Board has granted an earlier effective date for CAD, the issue of a higher initial rating for CAD may be affected by the implementation of the grant.  Thus, the issue is remanded to the AOJ for further adjudication following implementation of the assignment of the earlier effective date for service connection of CAD.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

After implementing the Board's grant of an earlier effective date for service connection of CAD and the assignment of an initial rating, effective as of the earlier effective date, and any other development as may be indicated, if the Veteran's claim for a higher initial rating is not completely satisfied, he and his attorney should be sent a supplemental statement of the case and the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


